August 21, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         HELEN MAYFIELD, Appellant

NO. 14-13-00268-CV                       V.

                     STEVE FULLHART AND
       GRAY TELEVISION GROUP, INC. D/B/A KBTX-TV, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Steve Fullhart
and Gray Television Group, Inc. d/b/a KBTX-TV, signed December 13, 2011 and
rendered final by the trial court’s order of May 10, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.